Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Corrected Notice of Allowability to correct a typo of claim 20 to claim 1 in the examiner’s amendment.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Giuseppe Mileto on 6/16/21.
	Application is changed as follows:

Change claim 1, line 9 from "shperical 8” to – spherical –.

Change claim 1 last line from

“snowman segment." to

– snowman segment;




Cancel claim 5.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Upright (US 836308) and Holiday (US 7963500).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the or each bowl element comprises an aperture at a base of the or each bowl element to facilitate collection of snow in the or each bowl element, via dragging the or each bowl element over a surface of snow, base down, the method thus further comprising dragging the or each bowl element over a surface of snow to collect snow in the or each bowl element through the aperture at the base. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743